Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 1 of 13 PageID #: 1840




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 SUMMERTIME PRODUCE, LLC,                         )
                                                  )
                          Plaintiff,              )
                                                  )
                     v.                           )   No. 2:19-cv-00213-JPH-DLP
                                                  )
 ATLANTIC PRODUCE EXCHANGE, LLC,                  )
                                                  )
                          Defendant.              )
                                                  )
                                                  )
 First Robinson Savings Bank, N.A.,               )
                                                  )
                          Interested Party.       )

             ORDER DENYING DEFENDANT’S MOTION TO DISMISS

        Summertime Produce, a grower of seedless watermelons based in

  southern Indiana, entered into an agreement for Atlantic Produce to be the

  exclusive agent for marketing, selling and distributing its watermelons.

  Summertime alleges that Atlantic breached that agreement when it failed to

  collect and distribute a substantial portion of Summertime’s 2018 watermelon

  crop. Summertime seeks to recover damages for the watermelons it was not

  able to market and distribute as a result of the alleged breach. Atlantic has

  filed a motion to dismiss based on lack of personal jurisdiction and improper

  venue. Dkt. [11]. For the reasons that follow, Atlantic’s motion to dismiss is

  DENIED.




                                              1
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 2 of 13 PageID #: 1841




                                               I.
                                     Facts and Background

         Because Atlantic has moved for dismissal under Rule 12(b)(2) and (3),

  the Court accepts “as true all well-pleaded facts alleged in the complaint and

  resolve any factual disputes in the affidavits in favor of the plaintiff[]” Matlin v.

  Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019) (quoting Tamburo v.

  Dworkin, 601 F.3d 693, 700 (7th Cir. 2010)). 1

         Summertime is an Indiana limited liability company with its principal

  offices in Vincennes, Indiana. Dkt. 1 at 1 (Compl. ¶ 1). Summertime grows

  watermelons for distribution. Id. at 2 (¶ 8).

         Atlantic is a Florida limited liability corporation with its principal offices

  in Tallahassee, Florida. Id. at 1 (¶ 2); dkt. 10-1 at 2 (¶ 3). Atlantic is a

  marketing agent. Dkt. 1 at 2 (¶ 8).

         In March 2014, Stephen Kline, an Atlantic employee, traveled to Indiana

  to solicit Summertime’s business. Dkt. 14-1 at 2 (Ellermann Aff. ¶ 3).

  Summertime later hired Atlantic as its exclusive sales agent responsible for

  marketing, selling, and distributing watermelons. Id. This relationship lasted

  nearly five years, until 2018. Id. (¶ 4). For each year, Atlantic was paid a sales

  commission for each sale of watermelon. Dkt. 10-1 at 4 (¶ 17). Each year, an




  1Because no material facts are disputed, Atlantic’s request for an evidentiary hearing, dkt. 11
  at 1, is denied. See Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 912 (7th Cir. 2015) (“If
  material facts about personal jurisdiction are in dispute, the court must hold an evidentiary
  hearing to resolve them.”) (internal quotations omitted).




                                                   2
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 3 of 13 PageID #: 1842




  Atlantic employee would contact Ethan Ellermann, Summertime’s owner and

  operator, to renew the exclusive-sales-agent agreement. Dkt. 14-1 at 2 (¶ 4).

         To carry out the parties’ agreement, Atlantic would send a Field Manager

  and a Food Safety Coordinator to Summertime’s farm in Indiana. Id. at 2–3 (¶

  5); dkt. 10-1 at 6 (¶ 23). The Field Manager would spend about a month and a

  half at Summertime’s farm overseeing the harvest, instructing harvesting

  operations, preparing bills of lading, and coordinating the loading of

  watermelons for transportation and distribution. Dkt. 14-1 at 2–3 (¶ 5). 2 The

  Food Safety Coordinator would spend about seven to ten days at Summertime’s

  farm assisting and complying with the food safety audit. Id. at 4 (¶ 8). Atlantic

  would also send tractor trailers to Summertime’s fields in Indiana to load the

  watermelons for distribution. Id. at 3 (¶ 7). Atlantic performed the marketing

  services in Florida. Dkt. 10-1 at 5 (Kline Decl. ¶ 18).

         In January 2018, the parties entered into a verbal watermelon

  distribution agreement (the “2018 Agreement”). Dkt. 14-1 at 3 (¶ 7). The 2018

  Agreement required Summertime to plant, pack, and harvest 277.7 acres of

  watermelons. Id. at 4 (¶ 9). Atlantic advertised on its website that it was

  selling 280 acres of Summertime’s watermelons from Indiana. Id. Kevin


  2 Atlantic contests Summertime’s assertion that it oversaw the harvest and instructed

  harvesting operations, dkt. 17 at 5 (Kline Decl. ¶ 9), but that doesn’t matter for the purpose of
  resolving the motion to dismiss because Atlantic does not contest that its Field Manager
  performed the other duties in Indiana as described by Summertime. See dkt. 10 at 4, 6 (¶¶ 16,
  23–24); dkt. 17 at 3–4 (¶ 7); dkt. 18 at 7, 8 (¶¶ 13, 16–17). Moreover, “[i]n evaluating whether
  the prima facie standard has been satisfied, the plaintiff ‘is entitled to the resolution in its favor
  of all disputes concerning relevant facts presented in the record.’” Purdue Research, 338 F.3d
  at 782 (quoting Nelson v. Park Indus., Inc., 717 F.2d 1120, 1123 (7th Cir. 1983)). Indeed, the
  Court “resolve[s] any factual disputes in the affidavits in favor of the plaintiff[].” Matlin, 921
  F.3d at 705 (quoting Tamburo, 601 F.3d at 700.).

                                                    3
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 4 of 13 PageID #: 1843




  Baxter, Atlantic’s Field Manager, arrived at Summertime’s farm about July 13,

  2018 and left about August 23, 2018. Id. at 3 (¶ 6). Sallie Boles, Atlantic’s

  Food Safety Coordinator, arrived at Summertime’s farm about July 20, 2018

  and left about July 28, 2018. Dkt. 18 at 4 (¶ 4). During the 2018 season,

  Atlantic sent approximately 187 tractor trailers to Summertime’s farm to

  transport the loads of watermelons to each buyer. Dkt. 14-1 at 3 (¶ 7). But

  Atlantic failed to sell and distribute a significant portion of Summertime’s

  watermelon crop. Id.

           The complaint brings claims based on federal law, breach of express and

  implied duties under the Perishable Agricultural Commodities Act (“PACA”), 7

  U.S.C. § 499, et seq., and Indiana law, breach of fiduciary duty. Dkt. 1.

           Atlantic filed a motion to dismiss alleging lack of personal jurisdiction

  and improper venue. Dkt. 11. 3

                                               II.
                                         Applicable Law

           Where a defendant moves under Federal Rule of Civil Procedure 12(b)(2)

  to dismiss claims for lack of personal jurisdiction, the plaintiff bears the

  burden of making a prima facie showing of personal jurisdiction. Matlin, 921

  F.3d at 705. The Court accepts as true the well-pleaded factual allegations and

  draws all reasonable inferences in the plaintiff’s favor. Id. The Court may

  consider affidavits and all other documentary evidence that have been filed,

  and any conflicts must be resolved in favor of the plaintiff as the non-moving



  3   Summertime’s motion for leave to file a sur-reply is GRANTED. Dkt. [20].

                                                  4
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 5 of 13 PageID #: 1844




  party. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782

  (7th Cir. 2003); see Matlin, 921 F.3d at 705.

        A defendant may also move under Federal Rule of Civil Procedure

  12(b)(3) to dismiss claims for improper venue. As with a Rule 12(b)(2) analysis,

  the plaintiff bears the burden of establishing proper venue. Carroll v. CMH

  Homes, Inc., 4:12-CV-23-SEB-WGH, 2013 WL 960408, at *2 (S.D. Ind. Mar. 12,

  2013). The Court accepts as true the well-pleaded factual allegations and

  draws all reasonable inferences in the plaintiff’s favor. See Deb v. Sirva, Inc.,

  832 F.3d 800, 809 (7th Cir. 2016); see also Faulkenberg v. CB Tax Franchise

  Sys., LP, 637 F.3d 801, 809–10 (7th Cir. 2011) (the court may consider matters

  outside of the pleadings). If venue is improper, the Court “shall dismiss [the

  case], or if it be in the interest of justice, transfer such case to any district or

  division in which it could have been brought.” See 28 U.S.C. § 1406(a).

                                          III.
                                        Analysis

        A. Personal Jurisdiction

        Summertime brings claims based on both federal and state law. The

  Court has federal question jurisdiction over the claim brought under PACA, 28

  U.S.C. § 1331, and supplemental jurisdiction over the state law claim, 28

  U.S.C. § 1367. The Court thus has personal jurisdiction over Atlantic if either

  federal law or Indiana law authorizes service of process to Atlantic. Curry v.

  Revolution Labs., LLC, 949 F.3d 385, 393 (7th Cir. 2020). PACA—the federal

  statute under which Summertime brings it claim—does not authorize



                                            5
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 6 of 13 PageID #: 1845




  nationwide service of process so the Court may exercise personal jurisdiction

  over Atlantic only if authorized by Indiana law and the United States

  Constitution. Id. Indiana’s long-arm statute authorizes personal jurisdiction

  to the full extent permitted by the Fourteenth Amendment’s Due Process

  Clause, LinkAmerica Corp. v. Albert, 857 N.E.2d 961, 966–67 (Ind. 2006), so the

  only question is whether the exercise of personal jurisdiction over Atlantic

  “comports with the limits imposed by federal due process.” Curry, 949 F.3d at

  393 (quoting Walden v. Fiore, 571 U.S. 277, 283 (2014)).

        Atlantic argues the Court does not have specific jurisdiction over it

  because Summertime’s claims do not arise out of Atlantic’s contacts with

  Indiana. Dkt. 11 at 12. Atlantic further contends that the alleged wrongdoing

  occurred in Florida, where Atlantic entered into distribution agreements with

  multiple growers allegedly in competition with Summertime and where it

  marketed other grower’s watermelons instead of Summertime’s crop. Id.

        Summertime responds that Atlantic purposefully availed itself of

  opportunities in Indiana by: (1) traveling to Indiana to solicit Summertime’s

  business; (2) marketing, selling, and distributing watermelons for Summertime

  for the 2014, 2015, 2016, 2017, and 2018 watermelon seasons; (3) advertising

  Summertime’s watermelons on its website; (4) sending two employees each

  year to Indiana to oversee the harvesting and distribution of Summertime’s

  watermelons; (5) sending a food safety coordinator each year to Indiana to

  assist with the food safety audit; and (6) sending over 100 tractor trailers each

  year to Indiana for transportation of the watermelons. Dkt. 14 at 7–10.

                                          6
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 7 of 13 PageID #: 1846




  Summertime asserts that “Atlantic’s ultimate failure occurred in Indiana where

  it failed to send tractor trailers to distribute at least 200 loads of watermelons

  that spoiled and had to be dumped.” Id. at 11.

        There are three “essential requirements” for a court to exercise specific

  jurisdiction over an out-of-state defendant:

        First, the defendant’s contacts with the forum state must show that
        it purposefully availed [itself] of the privilege of conducting business
        in the forum state or purposefully directed [its] activities at the state.
        Second, the plaintiff’s alleged injury must have arisen out of the
        defendant’s forum-related activities. And finally, any exercise of
        personal jurisdiction must comport with traditional notions of fair
        play and substantial justice.

  Curry, 949 F.3d at 398 (quoting Lexington Ins. Co. v. Hotai Ins. Co., Ltd., 938

  F.3d 874, 878 (2019)). “The defendant’s conduct and connection with the

  forum state must be substantial enough to make it reasonable for the

  defendant to anticipate that he could be haled into court there.” N. Grain

  Mktg., LLC v. Greving, 743 F.3d 487, 492 (7th Cir. 2014). The primary focus of

  this inquiry is the defendant’s relationship to the forum state. See Walden,

  571 U.S. at 284.

              1. Purposeful Availment

        The first requirement asks whether the defendant “purposefully availed

  [itself] of the privilege of conducting business in the forum state or purposefully

  directed [its] activities at the state.” Curry, 949 F.3d at 398 (quoting Lexington

  Ins. Co., 938 F.3d at 878). Atlantic does not contest that it purposefully availed

  itself of conducting business in Indiana. See dkt. 19 at 12–13, n. 2. Moreover,

  the evidence showing that Atlantic availed itself of the privilege of conducting

                                            7
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 8 of 13 PageID #: 1847




  business in Indiana is ample for the Court to conclude that Atlantic is not

  required to defend this lawsuit for merely “random, fortuitous, or attenuated

  contacts” with Indiana. Curry, 949 F.3d at 398. Atlantic has sufficient

  minimum contacts with Indiana to support personal jurisdiction.

              2. Injury “Arises Out Of” or “Relates to” Atlantic’s Contacts
              with Indiana

        Personal jurisdiction also requires that the defendant’s minimum

  contacts with the forum-state be “suit-related.” Curry, 949 F.3d at 400

  (emphasis in original). This requires the Court to evaluate whether there is a

  “connection between the forum and the specific claims at issue.” Id. The

  question is whether Atlantic’s contacts with Indiana “directly relate to the

  challenged conduct or transaction” such that Summertime’s injury “arises out

  of” Atlantic’s contacts. Tamburo, 601 F.3d at 702; see also Felland v. Clifton,

  682 F.3d 665, 676 (7th Cir. 2012). While the Seventh Circuit has not resolved

  the question definitively, see Tamburo, 601 F.3d at 709, it has “suggested in

  passing that a mere ‘but for’ causal relationship is insufficient to establish the

  required nexus between a defendant’s contacts and the underlying cause of

  action.” Felland, 682 F.3d at 676–77 (citing GCIU-Employer Ret. Fund v.

  Goldfarb Corp., 565 F.3d 1018, 1025 (7th Cir. 2009)).

        Here, even under the strictest understanding of the “arising out of”

  requirement, see Felland, 682 F.3d at 677, Atlantic’s contacts with Indiana are

  clearly related to the claims brought by Summertime in this case. Pursuant to

  the 2018 Agreement, Atlantic was the exclusive agent for marketing, selling



                                           8
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 9 of 13 PageID #: 1848




  and distributing Summertime’s watermelons. Dkt. 14-1 at 1 (¶ 3). Also

  pursuant to the 2018 Agreement, Atlantic’s Field Manager spent over a month

  in Indiana working onsite at Summertime performing duties in preparation for

  loading, transporting and distributing the watermelons. Id. at 2–4 (¶¶ 5–8).

  Atlantic’s Food Safety Coordinator spent about a week performing duties in

  preparation for loading, transporting and distributing the watermelons. Dkt.

  18 at 4 (¶ 4). During the 2018 season, Atlantic sent approximately 187 tractor

  trailers to Summertime’s farm to transport the loads of watermelons to each

  buyer. Dkt. 14-1 at 3 (¶ 7).

        The claims are based on allegations that Atlantic breached its obligations

  in the 2018 Agreement when it failed to transport, distribute and sell

  Summertime’s watermelons. See dkt. 1. Atlantic was obligated under the

  2018 Agreement to “receive and sell [watermelons]” that Summertime packed

  and prepared for Atlantic to pick up and failed to “accept additional

  watermelons”, which were left unharvested and unsold. Id. at 3, 4 (¶¶ 19a,

  19c). As a result of Atlantic’s failure to transport and sell the watermelons as

  agreed to, Summertime was left with acres of watermelons that could not be

  harvested or sold. Id. at 3 (¶ 14).

        Atlantic argues that Summertime’s cause of action arises out of Atlantic’s

  marketing or lack thereof, which is done in Florida. Dkt. 11 at 12. Atlantic

  asserts that none of the facts that “caused” Summertime’s losses—entering into

  marketing agreements with other growers and selling their watermelons—

  occurred in Indiana. Id.; dkt. 19 at 16–17. But Atlantic’s duties included

                                          9
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 10 of 13 PageID #: 1849




   marketing, selling, and distributing Summertime’s watermelons from the farm

   in Indiana, to buyers. Dkt. 14-1 at 2 (¶ 3) (emphasis added). And Summertime

   contends that “[a]t least 200 loads of watermelons spoiled in Indiana due to

   Atlantic’s failure to comply with the 2018 Agreement to pre sale and send

   tractor trailers to Summertime’s farm in Indiana to load and transport

   Summertime’s watermelons.” Id. at 2–3 (¶ 7).

         Atlantic’s contacts with Indiana are clearly related to Summertime’s

   claims so those claims arise directly out of Atlantic’s contacts with Indiana.

   Curry, 949 F.3d at 400; Tamburo, 601 F.3d at 709.

               3. Traditional Notions of Fair Play and Substantial Justice

         Last, the Court must determine whether the exercise of personal

   jurisdiction over the out-of-state defendant would offend traditional notions of

   fair play and substantial justice. Curry, 949 F.3d at 402 (citing Int’l Shoe Co. v.

   Washington, 326 U.S. 310, 316, (1945)). In making this determination, the

   Court considers:

         [T]he burden on the defendant, the forum State’s interest in
         adjudicating the dispute, the plaintiff’s interest in obtaining
         convenient and effective relief, the interstate judicial system’s
         interest in obtaining the most efficient resolution of [the underlying
         dispute], and the shared interest of the several States in furthering
         fundamental substantive social policies.

   Id. (quoting Purdue Research, 338 F.3d at 781 (internal quotation marks

   omitted); see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).

   “When the defendant’s minimum contacts with the forum are relatively weak

   (although existent), these considerations may militate in favor of the exercise of



                                           10
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 11 of 13 PageID #: 1850




   jurisdiction.” Curry, 949 F.3d at 402 (quoting Purdue Research, 338 F.3d at

   781).

           Summertime has demonstrated that Atlantic had sufficient minimum

   contacts with Indiana, and the “fair play and substantial justice” factors weigh

   in favor of the exercise of personal jurisdiction. Atlantic has not made a

   “compelling case that the presence of some other considerations would render

   jurisdiction unreasonable”, so there is no unfairness to subjecting Atlantic to

   jurisdiction in Indiana. Id. (quoting Burger King, 471 U.S. at 477).

           Summertime has made the requisite prima facie showing that this

   Court’s exercise of personal jurisdiction over Atlantic “comports with the limits

   imposed by federal due process” so Atlantic’s motion to dismiss for lack of

   personal jurisdiction is denied. 4

           B. Venue

           Atlantic argues that the Southern District of Indiana is not the

   appropriate venue for this case. Dkt. 11 at 12–18. Atlantic first contends that

   Summertime has not shown that the existence of a contractual agreement

   regarding venue. Id. at 12–14. Next, Atlantic contends that the facts do not

   support venue in this District. Id. at 14–15. In response, Summertime

   concedes there is no contractual agreement, but maintains that venue is

   proper under 28 U.S.C. § 1391(b)(2), which provides that venue is proper is




   4 Because the Court has specific jurisdiction over Atlantic, the Court does not address the
   issue of general jurisdiction, see dkt. 11 at 8–10.

                                                 11
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 12 of 13 PageID #: 1851




   where “a substantial part of the events or omissions giving rise to the claim

   occurred.” Dkt. 14 at 11–12.

         The same facts that support the exercise of personal jurisdiction make

   venue in this District appropriate because those facts show that “a substantial

   part of the events or omissions giving rise to” Summertime’s claims occurred in

   the Southern District of Indiana. See discussion supra Part A.2. While some of

   the events alleged by Summertime in support of its claims may have occurred

   elsewhere, venue is proper so long as “a substantial part”—not all or even a

   majority—of the events giving rise to the claims in that judicial district.

   Engineered Med. Sys. v. Despotis, No. 1:05-cv-0170-DFH-TAB, 2005 WL

   2922448, at *5 (S.D. Ind. Nov. 4, 2005). And venue may be proper in more

   than one judicial district. Id. Accordingly, Atlantic’s motion to dismiss for

   improper venue is denied.

                                         IV.
                                      Conclusion

         Summertime’s motion for leave to file a sur-reply brief, dkt. [20], is

   GRANTED.

         Summertime has made the requisite prima facie showing that the Court

   has personal jurisdiction over Atlantic. In addition, Summertime has met its

   burden in showing that venue is proper. Therefore, Atlantic’s motion to

   dismiss, dkt. [11], is DENIED.

   SO ORDERED.
   Date: 5/14/2020



                                           12
Case 2:19-cv-00213-JPH-DLP Document 115 Filed 05/14/20 Page 13 of 13 PageID #: 1852




   Distribution:

   Timothy Dean Henkel
   HENKEL & COHEN, P.A.
   tdh@miamibusinesslitigators.com

   Craig Alan Stokes
   STOKES LAW OFFICE LLP
   cstokes@stokeslawoffice.com

   Rhonda S. Miller
   SMITH & MILLER LLP
   rmiller@smithmillerlaw.com




                                        13
